DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation " the display area " in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It should be recited as  “the curved display area”.
Claim 2 recites the limitation " the display area " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It should be recited as  “the curved display area”.
Claim 12 recites the limitation " the display area " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It should be recited as  “the curved display area”.
Claim 15 recites the limitation " the display area " in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It should be recited as  “the curved display area”.

Claim 15 recites the limitation " the display area " in line 7.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 18 recites the limitation " the display area " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It should be recited as  “the curved display area”.

Claim 13 recites the limitation "the first side" in lines 2, 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the first side" in lines 2, 3 .  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable 

over claims 1, 3, 14, 25-30 of U.S. Patent No. 9,367,094. Although the claims at issue are not identical, 

they are not patentably distinct from each other because both Claims 1-14 of the instant application and 

claims 1, 3, 14, 25-30 of U.S. Patent No. 9,367,094 are claiming same claim subject matters.

                       17/663777                                                        U.S. Patent No. 9,367,094
Claim 1. An electronic device including: 
Claim 1.  A display module comprising: 
a display substrate including a front side, a back side, and a curved display area on the front side of the display substrate; 
a display substrate including a front surface, a back surface, and a display area on the front surface;
an array of light emitting diodes (LEDs) mounted on the front side of the display substrate and within the display area; and
an array of light emitting diodes (LEDs) in the display area and electrically connected with the plurality of interconnects; and 
a plurality of interconnects extending through the display substrate from the first side to the back side of the display substrate.
a plurality of interconnects extending through the display substrate from the front surface to the back surface directly behind the display area; 

one or more driver circuits on the front surface or the back surface of the display substrate.







15.   Claims 2-14 of the instant application are rejected for same reason as claims 3, 14, 25-30 of U.S. 

Patent No. 9,367,094, because both Claims 2-14 of the instant application and claims 3, 14, 25-30 of U.S. 

Patent No. 9,367,094 are claiming same claim subject matters.





                         17/663777                                                   U.S. Patent No. 10957678
Claim 15. An electronic device including:
Claim 1. A portable electronic device comprising: 
  a display substrate including a front side, a back side, and a curved display area on the front side of the display substrate; 
a display substrate including a display area,  wherein the display substrate includes a first side and a second side; 


an array of light emitting diodes (LEDs) mounted on the front side of the display substrate and within the display area; and wherein the display substrate includes a display area within which the plurality of LEDs is mounted, and
a first wiring layer on the first side; and an array of micro LEDs on and in electrical contact with the first wiring layer on the first side of the display substrate.

wherein the display substrate includes a display area and a bevel width around the display area, wherein the bevel width is less than 1 mm.
a display substrate including a display area and a bevel width around the display area, wherein the bevel width is less than 1 mm;





16.   Claims 16-20 of the instant application are rejected for same reason as claims 8-15 of U.S. Patent No. 10957678, because both Claims 16-20 of the instant application and claims 8-15 of U.S. Patent No. 10957678 are claiming same claim subject matters.
 



Claim Rejections - 35 USC § 102
17.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

18.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.       Claims 1, 4-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jee (US Patent 8,082,003 in IDS).
              Regarding Claim 1, Jee teaches an electronic device including: a display substrate including a front side, a back side, and a curved display area on the front side of the display substrate; an array of light emitting diodes (LEDs) mounted on the front side of the display substrate and within the display area; and a plurality of interconnects extending through the display substrate from the first side to the back side of the display substrate. (Figures 1-3, 12-21; Column 2, line 52- Col.7, line 48; Column 12, line 3- Col. 14, line 57).

              Regarding Claims 4-6, Jee teaches the electronic device further comprising a passivation layer laterally surrounding the array of LEDs; one or more top electrode layers over the passivation layer and in electrical contact with the array of LEDs; a top encapsulation layer over the top contact layer. (Figures 2-3; Column 5, line 20- Col.7, line 21).

              Regarding Claims 8-10, Jee teaches the electronic device, wherein the plurality of interconnects comprises a plurality of interconnect lines and a plurality of vias; wherein each LED comprises an inorganic semiconductor; each LED is a vertical LED. (Figures 1-3; Column 2, line 52- Col.7, line 48).

Allowable Subject Matter
20.      Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

21.     The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach an electronic device including: a display substrate including a front side, a back side, and a curved display area on the front side of the display substrate; an array of light emitting diodes (LEDs) mounted on the front side of the display substrate and within the display area; and wherein the display substrate includes a display area within which the plurality of LEDs is mounted, and a bevel width around the display area, wherein the bevel width is less than 1 mm as claimed in Claim 15.

22.      Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

23.     Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

24.      Claims 2-3, 7, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
25.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIJAY SHANKAR/Primary Examiner, Art Unit 2622